       Case 4:17-cv-03440-DMR Document 95 Filed 04/09/20 Page 1 of 2




 1 QUINN EMANUEL URQUHART & SULLIVAN, LLP
     David Eiseman (Bar No. 114758)
 2   davideiseman@quinnemanuel.com
   50 California Street, 22nd Floor
 3 San Francisco, California 94111
   Telephone:     (415) 875-6600
 4 Facsimile:     (415) 875-6700

 5 QUINN EMANUEL URQUHART & SULLIVAN, LLP
     Ryan S. Goldstein (Bar No. 208444)
 6   ryangoldstein@quinnemanuel.com
   865 S. Figueroa St., Floor 10
 7 Los Angeles, California 90017
   Telephone:     (213) 443-3000
 8 Facsimile:     (213) 443-3100

 9 QUINN EMANUEL URQUHART & SULLIVAN, LLP
     Jared W. Newton (admitted pro hac vice)
10   jarednewton@quinnemanuel.com
     K. Kevin Chu (admitted pro hac vice)
11   kevinchu@quinnemanuel.com
   1300 I Street, NW, Suite 900
12 Washington, D.C. 20005
   Telephone:     (202) 538-8000
13 Facsimile:     (202) 538-8100

14 MINAMINO LAW OFFICE, PLLC
     Koichiro Minamino (admitted pro hac vice)
15   mick@minaminolaw.com
   1300 I Street, NW
16 Washington, D.C. 20005
   Telephone:     (202) 777-3638
17
   Attorneys for Defendants
18 HAMAMATSU CORPORATION,
   HAMAMATSU PHOTONICS K.K., and
19 PHOTONICS MANAGEMENT CORP.

20
                                UNITED STATES DISTRICT COURT
21
                               NORTHERN DISTRICT OF CALIFORNIA
22
     SEMICAPS PTE LTD.,                              CASE NO. 17-cv-03440-DMR
23
                  Plaintiff,                         [PROPOSED] ORDER GRANTING
24                                                   DEFENDANTS’ REVISED UNOPPOSED
           vs.                                       MOTION FOR ISSUANCE OF LETTER
25                                                   OF REQUEST FOR INTERNATIONAL
     HAMAMATSU CORPORATION, et al.,                  JUDICIAL ASSISTANCE
26
                  Defendants.
27                                                   Judge: Honorable Donna M. Ryu

28
                                                                               Case No. 17-cv-03440-DMR
                       [PROPOSED] ORDER GRANTING DEFENDANTS’ REVISED UNOPPOSED MOTION FOR ISSUANCE OF
                                               LETTER OF REQUEST FOR INTERNATIONAL JUDICIAL ASSISTANCE
        Case 4:17-cv-03440-DMR Document 95 Filed 04/09/20 Page 2 of 2




 1          Before the Court is the Revised Unopposed Motion for Issuance of Letter of Request for

 2 International Judicial Assistance (“Motion”), which was filed by Defendants Hamamatsu

 3 Corporation, Hamamatsu Photonics, K.K., and Photonics Management Corp. (collectively,

 4 “Defendants”) (Dkt. No. ___).
                           93

 5          After consideration, the Court GRANTS Defendants’ Motion. Accordingly, the Court will
 6 execute the Letter of Request for International Judicial Assistance (“Letter of Request”) attached

 7 as Exhibit 1 to Defendants’ Motion. The clerk is directed to authenticate, under seal of this Court,

 8 the Court’s signature on the Letter of Request. Counsel for the Defendants, or their agent, are

 9 hereby ORDERED to arrange receipt of the materials from the Court by contacting the Clerk’s

10 Office and to deliver the issued Letter of Request to the proper authority in Singapore.
                                                                          ISTRIC
11
                                                                     TES D      TC
                                                                   TA
12          IT IS SO ORDERED.




                                                                                         O
                                                              S




                                                                                          U
                                                             ED




                                                                                           RT
13                                                                                DERED
                                                         UNIT
                                                                          O OR
            April 9, 2020
14 Dated: ____________________
                                                                  IT IS S
                                                 ____________________________________




                                                                                                 R NIA
                                                 The Honorable Donna M. Ryu
15
                                                                                   . RyuJudge
                                                 United States District Court Magistrate
                                                                                nna M
                                                         NO




                                                                           o
                                                                   Judge D




                                                                                                 FO
16
                                                           RT




                                                                                             LI
17                                                                ER
                                                             H




                                                                                         A
                                                                       N                     C
                                                                                         F
18                                                                         D IS T IC T O
                                                                                 R
19

20

21

22

23

24

25

26

27

28
                                                     -2-                        Case No. 17-cv-03440-DMR
                          [PROPOSED] ORDER GRANTING DEFENDANTS’ REVISED UNOPPOSED MOTION FOR ISSUANCE OF
                                                  LETTER OF REQUEST FOR INTERNATIONAL JUDICIAL ASSISTANCE
